Exhibit 10.3
 
 
 






SETTLEMENT AND INDEMNITY AGREEMENT




IBIS AGREEMENT dated for reference 2nd day of March, 2015.


 
 
BETWEEN:
 
 
 
 
Protokinetix, Inc. having a business address at 9176 South Pleasant Highway, St.
Marys, West Virginia, USA261 70 (the "Company")
 
 
AND
 
OF THE FIRST PART
 
 
Standard Bankcorp Inc. having a business address at 6528 Wellington Place, West
Vancouver, BC V7W 2Jl (the "Creditor")
 
 
 
 
OF THE SECOND PART
 
AND
 
 
 
 
Mark Ralston (the "Principal") having a mailing address at 6528 Wellington
Place, West Vancouver, BC V7W 2Jl
 
 
 
 
OF THE THIRD PART


 




WHEREAS:




A.
The Creditor asserts that the Company owes the Creditor a first debt due of
$300,000US plus accrued interest of $84,000US (collectively the "First Debt")
and that the Company owes the Creditor a second debt of $161,750US ("Second
Debt") (collectively the "Amount Owed") for expenses paid, advances made and
services rendered by the Creditor to the Company;

B.
The Principal has agreed to enter into this agreement to ensure the performance
of the Creditor and give the Company assistances on which the Company relies;


C.
This agreement is an omnibus settlement of all matters between the parties;

 
NOW THEREFORE TIIlS AGREEMENT WITNESSETH that in consideration of one ($1.00)
dollar (the receipt and sufficiency of which is hereby acknowledged) and the
mutual covenants and agreements herein contained, and subject to the terms and
conditions set forth herein, the parties hereto agree as follows:


1.
The Company hereby agrees to issue to the Creditor and the Creditor hereby
agrees to accept from the Company 3,840,000 common shares (the "Shares") of the
Company at a deemed price of $0.10US per Share in full settlement of the First
Debt and the Company agrees to pay $161,750US in full settlement of the Second
Debt, including settlement of any interest, subject to the following:



(a)
This agreement shall not be enforceable and the Shares shall not be issued or
issuable until the issuance is approved or not prohibited by the British
Columbia Securities Commission

1

--------------------------------------------------------------------------------





("BCSC");


(b)
The Creditor and Principal agree that $60,000US of the Second Debt shall be paid
directly to Clarence Smith settling debt of the Creditor to Clarence Smith;



(c)
For a period of 18 months from the date hereof the Company shall have a right of
first refusal ("RFR") for the Shares such that when the Creditor intends to sell
any Shares the Creditor shall give the Company written notice of the intent to
sell and the Company shall have 30 days in which to find buyers or to purchase
such Shares itself;



(d)
The Principal warrants as follows:



(i)
That the Principal shall employ all influence with the Creditor to ensure
compliance with this agreement;

(ii)
The Principal shall within 10 days of execution of this agreement deliver to the
Company all Company property and information in his possession or control and
shall cause the Creditor to also do so;

(iii)
The Principal shall assist the Company with all such matters as the Company may
reasonably require to deal with historical reviews, financial reports,
investigations by any regulators or with proceedings by any party or any other
matter regarding the Company in which the Principal has particular knowledge;



2.
A certificate(s) legended as appropriate according to law and recording the RFR
representing the Shares in the name of the Creditor shall be issued forthwith
upon this agreement being approved by the Board of Directors of the Company (the
"Board") and not offending the BCSC. At the time of issuance of the Shares, all
necessary action will have been taken by the Board to authorize the issuance of
the Shares in the manner contemplated by this agreement.



3.
For due and valuable consideration, the receipt of which is acknowledged, the
Creditor and the Principal hereby remise, release, hold harmless, indemnify and
forever discharge the Company and any and all affiliates, agents, attorneys,
family and any other associates related to their involvement with the Company
and its technology and from all manner of action, causes of action, suits,
debts, dues, accounts, bonds, covenants, contracts, conflicts, claims, damages
or third party claims caused by action or negligence of the Creditor or
Principal, investigations, consequences of the foregoing, damages and demands,
whether known or unknown, suspected or unsuspected, whether at law or in equity,
which against the Company the Creditor and the Principal ever had, now has, or
which any affiliated company or person has or may have and which hereafter can,
shall or may arise by reason of any cause, matter or thing whatsoever existing
up to the date of this Agreement or which may arise hereafter from any matter
whose cause materially or substantially arises from a fact or claim or
circumstance existing on or prior to the date of this Agreement excluding only
claims for fulfillment or breach of this agreement.



4.
For due and valuable consideration, the receipt of which is acknowledged, the
Company hereby remises, releases, holds harmless and forever discharges the
Creditor and the Principal and any and all affiliates, agents, attorneys, family
and any other associates related to its involvement with the Company and from
all manner of action, causes of action, suits, debts, dues, accounts, bonds,
covenants, contracts, claims, investigations, consequences of the foregoing,
damages and demands, whether known or unknown, suspected or unsuspected, whether
at law or in equity, which against them the Company ever had, now has, or which
any affiliated company or person has or may have and which hereafter can, shall
or may arise by reason of any cause, matter or thing whatsoever existing up to
the date of this Agreement or which may arise hereafter from any matter whose
cause materially or substantially arises from a fact or claim or circumstance
existing on or prior to the date of this Agreement excluding only claims for
fulfillment or breach of this agreement.

2

--------------------------------------------------------------------------------







5.
The Creditor represents and warrants that it has not assigned the Amount Owed,
in whole or in part, to any other party. Further, the Creditor agrees that no
representations, warranties or covenants have been made as to the past, present
or future value of the shares of the Company, or the business or as to the
future viability of the Company or its business.



6.
This Agreement constitutes the entire Agreement and supersedes any previous
understandings, communications, representations and agreements, whether written
or oral.



7.
The parties shall take such further acts and execute such additional
documentation as may be necessary from time to time to give full effect to the
intent of this agreement.



8.
Each party to this agreement represents and warrants to the other that: at the
party is authorized to execute and deliver this agreement;

 
b.
this Agreement constitutes a valid and binding obligation on the party; and



c.
this Agreement is enforceable against the party in accordance with its terms.



9.
If a provision of this agreement shall be found to be wholly or partially
invalid, this Agreement shall be interpreted as if the invalid provision had not
been a part hereof.



10.
This Agreement shall enure to the benefit of and be binding upon the parties
hereto, and each of their heirs, executors, administrators, successors and
permitted assigns. No assignment may be made of any aspect of this agreement
except with permission of the other parties which permission shall be at the
sole discretion of the permitting parties.



11.
This Agreement may be executed in counterparts, which taken together shall
constitute one and the same instrument, and any facsimile signature shall be
taken as an original.



12.
Each notice, demand or other communication required or permitted to be given
under this agreement shall be in writing and shall be delivered to the other
party(ies) at the address for such party specified above. The date of receipt of
such notice, demand or other communication shall be deemed to be the second
business day following date of delivery thereof. Transmission by facsimile or
e-mail, with electronic confirmation, shall be considered delivery. Any party
may at any time and from time to time notify the other parties in writing of a
change of address.



13.
It is hereby acknowledged by the parties hereto that, as between the Company and
the other parties herein, Beadle Raven, Barristers and Solicitors, acts solely
for the Company, and that the other parties have been advised to obtain
independent legal advice with respect to this agreement.





[The remainder of this page purposely left blank}
3

--------------------------------------------------------------------------------





14. This Agreement is governed by the
laws of the province of British Columbia and the parties agree to submit and
attorn to the exclusive jurisdiction of any competent Court in British Columbia
any dispute which involves or may involve this agreement.


IN WITNESS WHEREOF the parties have hereunto executed this Agreement as of the
day and year first above mentioned.
 
 
Protokinetix, Inc
 
Per:  /s/ Clarence E. Smith
Clarence E. Smith
 
 
 
 
Standard Bankcorp Inc.
 
Per:  /s/ Mark Ralston
Mark Ralston, President
 
 
 
 
/s/ Mark Ralston
Mark Ralson
 

 
 
4